      Case 1:20-cv-00291-DAD-JLT Document 15 Filed 01/13/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   JOHN M. NIETO,                                  CASE NO. 1:20-cv-0291 JLT (PC)

12                     Plaintiff,                    ORDER TO ASSIGN DISTRICT JUDGE;
                                                     FINDINGS AND RECOMMENDATIONS
13           v.                                      TO DISMISS NON-COGNIZABLE
                                                     CLAIMS
14   WARDEN GORDON, et al.,
                                                     (Doc. 11)
15                     Defendants.
                                                     FOURTEEN-DAY DEADLINE
16

17         Previously, the Court screened the first amended complaint and found it stated the following

18   claims: (1) an Eighth Amendment excessive force claim against Correctional Officers York, Diaz-

19   Navarro, Marcheese, James, Gonzalez, Rivero, Rodriguez, Vera, and Analis; (2) an Eighth

20   Amendment failure to protect claim against CO Vargas and CO Reyes; and (3) an Eighth

21   Amendment medical indifference claim against CO James. Plaintiff’s allegations were also

22   sufficient to state an Eighth Amendment excessive force claim against CO Baeza, but it was

23   unclear if plaintiff intended to proceed against this defendant because he was not named in the

24   caption. No other claims were cognizable as pled, including an Eighth Amendment failure to

25   protect claim against Nurse Chen and “Psych” Shiver. The Court required Plaintiff to file a

26   response indicating whether he wished to proceed with the pleading as screened, whether he

27   wished to dismiss this action entirely, or whether he wished to stand on his first amended

28


                                                     1
      Case 1:20-cv-00291-DAD-JLT Document 15 Filed 01/13/21 Page 2 of 3


 1   complaint.

 2         Plaintiff has now filed a document titled “Second First Amended Complaint,” which

 3   addresses certain deficiencies identified in the screening order. Plaintiff confirms the allegations

 4   against the aforementioned defendants, clarifies that he intends to proceed against CO Baeza, and

 5   disputes the determination that he failed to state a failure to protect claim against Nurse Chen and

 6   Psych Shiver (though admitting that Nurse Chen tried to intervene but was told by custody staff to

 7   not get involved). (Doc. 13 at 4.)

 8         In addition to the foregoing, plaintiff claims that his allegations against California State

 9   Prison—Corcoran Warden Gordon are sufficient to proceed on a claim for failure to properly train

10   custody staff. (Doc. 13 at 2.) Warden Gordon was not named in the first amended complaint,

11   though he was named in the original complaint. Nonetheless, the Court notes that to state a § 1983

12   claim based on a failure to train, plaintiff must allege that Warden Gordon “was deliberately

13   indifferent to the need to train subordinates, and the lack of training actually caused the

14   constitutional harm or deprivation of rights.” Flores v. County of Los Angeles, 758 F.3d 1154,

15   1159 (9th Cir. 2014), citing Connick v. Thompson, 563 U.S. 51, 58 (2011). Assuming that plaintiff

16   intended to file a second amended complaint, he was also required to allege a pattern of similar

17   constitutional violations because isolated incidents are insufficient to allege that Warden Gordon

18   was put on “notice that a course of training is deficient in a particular respect” and that “the

19   absence of such a course will cause violations of constitutional rights.” Id. The “Second First

20   Amended Complaint” fails to allege any facts which if proven would support a § 1983 claim

21   against Warden Gordon.

22         Upon review of plaintiff’s “Second First Amended Complaint,” the Court construes it as a

23   notice of plaintiff’s intention to stand on his first amended complaint. Accordingly, the court

24   DIRECTS the Clerk of Court to assign a district judge to this case; and

25         The court RECOMMENDS that this action proceed only on the claims found to be

26   cognizable in the December 17, 2020, screening order (Doc. 12). All other claims and defendants

27   should be dismissed for the reasons set forth in that order.

28


                                                        2
      Case 1:20-cv-00291-DAD-JLT Document 15 Filed 01/13/21 Page 3 of 3


 1         These Findings and Recommendations will be submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

 3   days after being served with these Findings and Recommendations, the parties may file written

 4   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

 5   Findings and Recommendations.” The parties are advised that failure to file objections within the

 6   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

 7   839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 8
     IT IS SO ORDERED.
 9

10       Dated:     January 13, 2021                           /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      3
